Citation Nr: 0801575	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.
 
4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to November 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island in January 2005 and December 2005.  The January 
2005 rating decision denied the claims for service connection 
for headaches, a right shoulder disability and a low back 
disability, and declined to reopen the claim for service 
connection for bilateral hearing loss.  The December 2005 
rating decision denied the claim for service connection for 
PTSD.  

In May 2007, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The issues of entitlement to service connection for a low 
back disorder and PTSD, and the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for bilateral hearing loss, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran has a current diagnosis of a headache disorder.  

2.  The medical evidence of record shows that the veteran has 
degenerative joint disease (DJD) in his right shoulder, which 
is not etiologically related to a right shoulder injury 
sustained in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has headaches as a result of 
active service.  He reports first experiencing headaches 
after an in-service automobile accident, which occurred in 
Alaska in either 1985 or 1986.  The veteran asserts that he 
was hospitalized overnight because he was found to have a 
slight concussion.  He indicates that he informed hospital 
personnel that he was having headaches and that he was given 
aspirin, Tylenol, and possibly Percocet.  The veteran 
contends that he took medication for headaches during his 
entire period of active duty, and asserts that he was given 
nasal spray to keep his nasal passages open because they 
thought it was just allergies.  He also reports seeking 
treatment from VA for headaches within the year following his 
discharge from service, but denied receiving any medication 
from VA.  See May 2007 transcript.  

The veteran also contends that he has a right shoulder 
disorder as a result of active service.  He reports 
dislocating this shoulder after getting knocked into the gym 
wall while playing basketball.  The veteran indicates that he 
was treated in service and was diagnosed with a dislocated or 
separated right shoulder.  He was put in a sling for 
approximately one or two weeks and was given pain medication.  
The veteran reports that he still has popping and pain with 
range of motion and that his current shoulder disorder causes 
problems with his job.  See May 2007 transcript.  

The veteran's service medical records reveal that he was 
involved in a motor vehicle accident (MVA) on the evening of 
November 16, 1985, during which he hit his head and reported 
other injuries.  He was evaluated at a local hospital that 
evening following a short period of syncope that occurred 
while he was filing the police report.  He was diagnosed with 
mild concussion and remained overnight for observation.  The 
veteran was released the following morning and remained on 
bed rest until the morning of November 19, 1985.  He reported 
pain in the forehead area secondary to soft tissue injury; 
otherwise exam was within normal limits.  An impression of 
post-mild concussion secondary to MVA was made.  See health 
record.  The veteran's service medical records also reveal 
that he injured his right shoulder while playing basketball 
in service at which time an assessment of right shoulder 
acromioclavicular (A/C) separation was made.  See March 1987 
health records.  

The cited service medical records contain the only notations 
related to the veteran's head and right shoulder.  During an 
October 1994 physical disability evaluation system (PDES) 
examination, the veteran reported frequent or severe 
headaches related to the medication he was taking for 
ulcerative colitis, which were not considered disabling 
(NCD), but denied painful or "trick" shoulder or elbow.  
See report of medical history.  

The veteran underwent a VA compensation and pension (C&P) 
nose, sinus, larynx and pharynx examination in March 2006, 
during which he reported that he had sinus headaches that 
were occurring more frequently.  The remaining post-service 
medical evidence of record is devoid of reference to 
treatment for headaches.  See treatment records from the VA 
Medical Center (VAMC) in Providence; private treatment 
records.  

At this juncture, the Board notes that the veteran's service 
medical records clearly indicate that he had problems with 
allergies and allergic rhinitis during service.  The Board 
also notes that service connection for perennial allergic 
rhinitis was granted in a June 2006 rating decision.

The post-service medical evidence of record is devoid of 
reference to treatment for a right shoulder disorder.  The 
veteran underwent a VA C&P joints examination in March 2006, 
at which time his claims folder was reviewed.  The veteran 
reported the in-service injury to his right shoulder and 
indicated that he received physical therapy following the 
injury.  He denied any surgeries or injections and complained 
of intermittent dull, achy pain that occurred when he doing 
overhead work or when leaning on his arm.  The veteran 
indicated that the pain lasts up to one or two days and on a 
scale of one to ten, rated the pain as a four on a good day 
and as a six on a bad day.  He denied any radiation or 
weakness but did report instability and stiffness with pain.  
The veteran also denied edema, paresthesia and locking but 
reported flare-ups that occur three times per year and last 
one to two days.  

Physical examination of the veteran's shoulders revealed that 
they were symmetrical without deformity, edema, atrophy or 
fasciculation.  There were no effusions, color changes or 
visible scars, but tenderness to palpation over his right AC 
joint was noted.  Range of motion testing was normal without 
clicks, there was negative impingement testing bilaterally, 
deep tendon reflexes were 2+ deep, and muscle strength was 
5/5 to the bilateral upper extremities.  The veteran was able 
to do repetitive stress tests holding a five-pound hand 
weight and could perform 10/10 shoulder abductions 
bilaterally with pain on the right shoulder after the third 
repetition.  There was no weakness, fatigue or 
incoordination.  The examiner reported that x-rays of the 
right shoulder showed the AC joint was intact with slight 
narrowing of the glenohumeral joint suggestive of mild 
degenerative change.  Impression was of normal AC joint, 
slight narrowing of the glenohumeral joint disease.  X-rays 
of the left shoulder were also taken, which also showed an 
intact AC joint with slight narrowing of the glenohumeral 
joint.  An impression of mild degenerative change in the left 
shoulder was made.  The veteran was diagnosed with history of 
right shoulder AC separation - today's exam essentially 
normal except for subjective complaints of pain.  The VA 
examiner reported that the claims folder supported the 
veteran's injury to the right shoulder with AC separation but 
further reported that the right shoulder injury during 
service did not cause the degenerative joint disease in his 
right shoulder as it is occurring bilaterally.  

The evidence of record does not support the veteran's claim 
for service connection for headaches.  Though his service 
medical records corroborate the fact that he was involved in 
a car accident during service with mild concussion, the 
record associated with this incident does not contain any 
reference to headaches and the remaining service medical 
records are devoid of reference to headaches.  Furthermore, 
the veteran associated his complaint of frequent or severe 
headaches with the medication he was taking for 
gastrointestinal problems during the October 1994 PDES 
examination.  In addition to the absence of any evidence 
showing a chronic headache condition in service, the post-
service medical evidence of record does not indicate that the 
veteran has received treatment for, or has a current 
diagnosis of, a headache disorder.  In fact, the only 
notation related to headaches links them to sinus problems.  
See March 2006 VA C&P nose, sinus, larynx and pharynx exam; 
record from Kaehler Memorial Clinic, dated March 14, 1997.  
In the absence of evidence that the veteran has had a chronic 
headache disorder (apart from a symptom of his allergic 
rhinitis), service connection is not warranted and the claim 
must be denied.  See 38 C.F.R. § 3.303 (2007).  

The evidence of record also does not support the veteran's 
claim for service connection for a right shoulder disorder.  
While the service medical records also corroborate that he 
injured this shoulder in service and was assessed with right 
shoulder AC separation, there is no evidence of a chronic 
shoulder condition during service and the veteran denied any 
problems with his shoulders during the October 1994 PDES 
examination.  Moreover, there is no post-service medical 
evidence of record indicating that the veteran has received 
treatment for a shoulder disorder since service, and the VA 
examiner indicated that the current DJD of the right shoulder 
is not related to the in-service injury because it is 
occurring bilaterally.  In the absence of competent evidence 
showing that the veteran has a right shoulder disorder that 
had its onset during active service or is related to an in-
service disease or injury, service connection is not 
warranted and the claim must be denied.  See 38 C.F.R. 
§ 3.303 (2007).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the January 2005 rating decision 
that denied the veteran's claims for service connection for 
headaches and a right shoulder disorder, he was advised of 
the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also asked to send any evidence in his 
possession that pertains to the claim.  See September 2004 
letter.  Accordingly, the duty to notify has been fulfilled 
concerning this claim.  The veteran was also provided notice 
of the appropriate disability rating and effective date of 
any grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been associated with the claims 
folder.  The Board acknowledges that during the March 2006 VA 
C&P joints examination, the veteran reported receiving 
treatment for his right shoulder from a private physician 
named Dr. Brown.  The RO also noted this assertion in a June 
2006 supplemental statement of the case (SSOC) and asked the 
veteran to complete an enclosed VA Form 21-4142 so that it 
could obtain records from Dr. Brown.  The veteran, however, 
did not return the requisite form.  The Board finds that the 
VA met its duty to assist in relation to the records from Dr. 
Brown.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(C) (2007).  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  In 
the instant case, a VA examination was not provided in 
conjunction with the veteran's claim for service connection 
for headaches and the Board finds that the evidence of record 
does not warrant one.  This is so because there is no 
indication that the veteran has a current disability related 
to headaches and the only post-service manifestation of 
headaches was related to sinus problems, rather than the in-
service motor vehicle accident.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for headaches is denied.  

Service connection for a right shoulder disorder is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The veteran's claim for service connection for bilateral 
hearing loss was previously denied on the basis that he did 
not have a hearing loss disability of either ear in 
accordance with 38 C.F.R. § 3.385.  See February 1999 Board 
decision.  He filed a claim to reopen in August 2004 and 
while the RO informed him of the need to provide new and 
material evidence in order to reopen the claim, the notice 
sent by the RO did not meet the requirements as stipulated in 
Kent.  See September 2004 letter.  On remand, the RO/AMC must 
provide notice to the veteran as required in Kent.  

During his May 2007 hearing, the veteran testified to 
receiving treatment for PTSD from several private medical 
providers, to include a psychologist, Dr. J. Hanson, and a 
therapist, A.L.  On remand, the RO/AMC should make 
arrangements to obtain records from the identified providers.  
The veteran also testified to receiving treatment for PTSD at 
the Vet Center in Hyannis.  It does not appear, however, that 
there was a Vet Center in this location prior to November 
2007, though there is a community based outpatient clinic 
located there.  As it is unclear whether the veteran intended 
to report treatment at the VA outpatient clinic in Hyannis, 
the RO/AMC should request any treatment records from this 
facility.  

The veteran also reported receiving treatment for his back 
from a private physician located in Bourne, Massachusetts 
named Dr. D. Zwieg.  See May 2007 hearing transcript.  On 
remand, the RO/AMC should make arrangements to obtain records 
from Dr. Zwieg.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection for bilateral hearing 
loss, as required by Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The veteran must 
be informed of the basis for the previous 
denial in February 1999, and of what the 
evidence must show in order to reopen 
this particular claim.

2.  Obtain the veteran's complete 
treatment records from the VA outpatient 
clinic in Hyannis, Massachusetts.  

3.  Make arrangements to obtain the 
veteran's records from the following 
private medical providers: Dr. J. Hanson, 
Dr. D. Zweig, and the veteran's 
therapist, A.L.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided a SSOC, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


